Title: To Thomas Jefferson from Albert Gallatin, 22 June 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury Department June 22d: 1803.
          
          I have the honor to submit to your consideration a sketch of the conditions on which it seems that the Salt springs near the Wabash, lately ceded by the Indians, may be offered on lease.—
          The object, in conformity to your instructions, is, besides a moderate rent in salt intended for the use of the Indians, to let the springs to the person who shall engage to manufacture the largest quantity of salt, and to sell it on the cheapest terms. Although the information obtained from Mr. Prince is not as complete as might have been desired, especially respecting the quantity of water afforded by the two springs; yet I believe, from all I have been able to collect, that they will be fully sufficient to employ kettles of greater aggregate contents than sixteen thousand gallons.—
          I am informed that the Holston Springs owned by Mr. King, supply Kettles of the aggregate contents of 12,000 gallons, from which 180 bushels of salt are daily made; and as those springs contain about 2/11 salt & 9/11 fresh water, it would follow that the daily evaporation of water boiled in kettles containing 12,000 gallons, is equal to six thousand four hundred and eighty gallons.—Kettles of the contents of 16,000 gallons will therefore evaporate daily 8,640 gallons of fresh water; make, according to Mr. Prince’s report that the Wabash Springs contain 2/45ths salt, about fifty bushels of salt every day, and require from the springs a daily supply of nine thousand gallons; which is less than six gallons and an half per minute.
          It is intended to transmit the proposals to the Governor of the Indiana Territory, and to have them printed in the News-papers of the States of Ohio, Kentuckey, and Tenessee; but whether the Governor should be authorized to conclude the contract, or instructed to transmit the proposals, with his opinion, to this Department, for your determination, is submitted to your decision.
          I have the honor to be, very respectfully, Sir, Your obedt. Servant
          
            Albert Gallatin
          
        